Citation Nr: 0520726	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  03-32 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased rating for residuals of a 
shrapnel wound to the left shoulder, to include scars, 
currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

C. Dillon, Counsel

INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1954.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho, that denied the above claim.  

In January 2004, the veteran and his spouse appeared at the 
Boise RO and testified at a personal hearing conducted by a 
Decision Review Officer (DRO).  A transcript of the hearing 
is of record.

In October 2004, the Board remanded the matter for additional 
development.  The case has returned to the Board for further 
appellate review.   


FINDING OF FACT

Without good cause, the veteran failed to appear at a VA 
examination scheduled for March 2005.  


CONCLUSION OF LAW

The veteran's failure to report for VA examination requires 
that the claim for an increased rating be denied.  38 C.F.R. 
§ 3.655 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).

VA satisfied its duty to notify by means of February 2003, 
March 2003, and October 2004 letters from the RO to the 
veteran.  He was told what was required to substantiate his 
increased rating claim and of his and VA's respective 
responsibilities in terms of obtaining information and 
evidence.  The letters explained what information or evidence 
was pertinent to the claim and asked the veteran to submit to 
the RO as soon as possible any such evidence.  The February 
and March 2003 development letters were provided to the 
veteran before the initial adjudication of the claim by the 
RO.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  

In response to the RO's development letters, the veteran 
stated in April 2003 that any outstanding treatment records 
for the left shoulder would be found at VA.  In May 2003, 
however, the RO noted that its evidence search revealed no VA 
medical records pertaining to the left shoulder.  In March 
2004, the veteran stated he does not have any additional 
evidence to submit, and a response from him was not received 
after the issuance of the October 2004 development letter.    

The Board remanded the matter to allow for re-examination, 
and the RO accordingly scheduled an examination for March 
2005.  The veteran failed to report for the March 2005 
examination and has yet to provide an explanation for not 
appearing.  "The duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  See Wood v. Derwinski, 1 Vet. App. 190 (1991).   
The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claim on the merits.


II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes (DCs) identify 
the various disabilities.  Id.  It is necessary to evaluate 
the disability from the point of view of the veteran working 
or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the 
veteran's favor.  38 C.F.R. § 4.3.  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In May 1954, the RO granted entitlement to service connection 
for a healed scar of the left shoulder caused by what the RO 
described as a shell burst.  The RO assigned an initial 
noncompensable rating under Diagnostic Code 7805.  

The veteran submitted a claim for an increased rating in 
February 2003.  He was afforded a VA examination in April 
2003.  However, the Board determined that this examination 
report was inadequate for rating purposes and remanded the 
case for additional examination in October 2004.  An 
additional examination was necessary to identify and assess 
the severity of all residuals of the veteran's service-
connected disability, to include scars, muscle, and 
orthopedic residuals.

The AMC wrote to the veteran in March 2005 and told him that 
the VA medical facility near him had been requested to 
schedule him for an examination.  He was told that the 
examination was very important and that without it his claim 
may be denied.  He was also told that if he could not report, 
he should contact the medical facility to arrange for a more 
convenient place or time.  

By letter dated March 13, 2005, the veteran was notified that 
he was scheduled for VA examination on March 28, 2005.  He 
failed to report and did not offer an explanation.  In a June 
2005 supplemental statement of the case (SSOC), the AMC told 
the veteran that they had been notified of his failure to 
report for examination.  He did not reply.

When a claimant fails to report for an examination scheduled 
in conjunction with a claim for increase without good cause, 
the claim shall be denied.  38 C.F.R. § 3.655(b) (2004) 
(emphasis added).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant or death of an immediate family member.  Neither the 
veteran nor his representative has made an attempt to explain 
why he failed to report for the scheduled VA examination 
relevant to the claim.  

There is not sufficient medical evidence of record to 
adjudicate the veteran's claim.  Current examination findings 
are necessary to assess his disability, as discussed in the 
October 2004 Board remand.  VA's duty to assist the veteran 
is not a one-way street; he also has an obligation to assist 
in the adjudication of his claim.  Wood v. Derwinski, supra.  
The veteran must be prepared to meet his obligations by 
cooperating with VA efforts to provide an adequate medical 
examination and submitting to the Secretary all medical 
evidence supporting his claim.  Olson v. Principi, 3 Vet. 
App. 480 (1992).  Individuals for whom examinations have been 
authorized and scheduled are required to report for same.  38 
C.F.R. §§ 3.326, 3.327 (2004).

Accordingly, the Board finds that the veteran failed to 
report, without good cause, for VA examination scheduled in 
connection with his claim for an increased rating.  
Consistent with 38 C.F.R. § 3.655(b), the claim must be 
denied.  Because the law is dispositive in this case, the 
claim must be denied on the basis of lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); 
see also VAOPGCPREC 5-04.

Although the June 2005 SSOC did not contain citation to 38 
C.F.R. § 3.655(b), there is no prejudice to the veteran by 
the Board's consideration of this regulation as he was 
specifically advised by the AMC in March 2005 that his claim 
may be denied if he failed to report for the scheduled VA 
examination.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
He was notified of the substance of the regulation and of the 
importance of reporting for examination.  The veteran's 
representative has also argued that the medical opinions 
requested in the October 2004 remand could have been obtained 
despite the veteran's failure to report for examination.  The 
Board disagrees.  Examination of the veteran would be 
necessary in order for a VA examiner to identify all 
residuals of his service-connected disability.


ORDER

Entitlement to an increased (compensable) rating for 
residuals of a shell fragment wound to the left shoulder, to 
include scars, is denied.  


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


